DETAILED ACTION
Re Application number 16/671365, this action responds to the amendment dated 002/21/2022.
At this point, claims 1-3, 7-10, and 12-16, and 18 have been amended.  Claims 19-20 have been cancelled.  Claims 1-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2012/0072658 A1) in view of Saraf et al (US 8515075 B1).

Re claim 1, Hashimoto discloses the following:
A computer-implemented method for managing virtual address space comprising: (p. 6, ¶ 91).  The system can switch between virtual and physical address spaces;
establishing a layout address table in a non-volatile memory of a computing storage space (Fig. 2, descriptor table 201-207; Fig. 6; p. 5, ¶ 80).   The method comprises both a descriptor table and physical memory map can both be considered “layout address tables” in memory of a computing storage space (Figs. 2 and 6).  The descriptor table/physical memory map are normally stored in the MMU register; however, they can also be stored in the non-volatile memory using an image storage program in order to preserve the necessary mappings for future activations (p. 5, ¶ 80);
determining a set of storage requirements for a process performed by an application (Abstract; ¶ 33-34).  The activation process marks pages necessary for operation (set of storage requirements) of a software program (process performed by an application);
establishing a divided virtual address space where a first memory region is created in non-volatile memory and a second memory region is created in volatile memory; determining an allocation scheme for the divided virtual address space, according to the set of storage requirements for the process, the allocation scheme determined according to a plurality of memory segments required by the process and based on memory classification by type of memory segment of each memory segment of the plurality of memory segments, the set of storage requirements requiring data memory segments to be stored in non-volatile memory (Fig. 8; Abstract; p. 3, ¶ 50-53).  The MMU marks pages (memory segments) that are to be loaded into RAM (allocated) during the MMU table rewriting process; pages that are marked are one type, pages that are not marked are another type (Fig. 8). The system utilizes a virtual address space (p. 3, ¶ 50-53), which is “divided” into addresses which are to be loaded into RAM (one portion), and those that are not (a second portion) (Abstract);
assigning a first classification to a first memory segment of the plurality of memory segments (Fig. 8).  The pages that are to be loaded into RAM are marked as such (first classification) (step S142);
allocating the first memory segment to a volatile memory of the computing storage space according to the allocation scheme, wherein the allocation scheme is to allocate memory segments […] including the first memory segment, to volatile memory (Fig. 8).  The marked pages are allocated to be loaded into RAM (volatile memory); accordingly, it is “according to the allocation scheme” (i.e. marking for loading);
updating the layout address table to associated the first memory segment with the volatile memory; and (Fig. 8).  The MMU table (layout address table) is updated to include the marked pages associated with RAM (first memory segment/volatile memory);
recording data to the first memory segment at execution of the process through a page fault (Abstract; Fig. 11).  At startup (at execution), marked pages are loaded through page faults.

It is noted that Applicant’s claims and specification do not explicitly define the distinction between “text memory” and “data memory”; nonetheless, in the interest of furthering compact prosecution, Examiner has provided Saraf.

Saraf discloses the following: 
wherein types of memory segments include: a text memory classification and data memory classification (col. 5, lines 3-26).  Saraf discloses dividing memory into ranges using attributes, with the ranges being read-only (text memory) or read/write (data memory), respectively; accordingly, the respective ranges are “classifications”;
the first classification being the text memory classification (col. 5, lines 3-26).  One classification is read-only (text memory);
memory segments assigned to the text memory classification, including the first memory segment (col. 5, lines 3-26).  The first classification of data is text memory, and segments are allocated to that classification.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the memory attribute classification of Hashimoto to support dividing memory into read-only text memory and read/write data memory, as in Saraf, because Saraf suggests that dividing memory in this way would allow for detection of malicious code that is running in the wrong memory space (col. 5, lines 3-26).

Re claim 2, Hashimoto and Saraf disclose the method of claim 1, Saraf further discloses assigning to a second memory segment the data memory classification; and allocating the second memory segment to the non-volatile memory according to the allocation scheme for the memory segments assigned to the data memory classification (col. 5, lines 3-26; col. 11, lines 23-26).  Data that is marked as “read/write” (data memory) is assigned to the data memory classification; the memory can be a flash (non-volatile) memory (col. 11, lines 23-26).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Hashimoto and Saraf, for the reasons noted in claim 1 above.

Re claim 3, Hashimoto and Saraf disclose the method of claim 1, and Saraf further discloses that the allocation scheme is to allocate memory segments assignend to the data memory classification to a non-volatile memory (col. 5, lines 3-26; col. 11, lines 23-26).  Data that is marked as “read/write” (data memory) is assigned to the data memory classification; the memory can be a flash (non-volatile) memory (col. 11, lines 23-26).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Hashimoto and Saraf, for the reasons noted in claim 1 above.

Re claim 5, Hashimoto and Saraf disclose the method of claim 1, and Hashimoto further discloses that the volatile memory is a RAM (Fig. 1, RAM 102).  The volatile memory is RAM.

Re claims 7-9 and 11, Hashimoto and Saraf disclose the methods of claims 1-3 and 5, respectively; accordingly, they also disclose computer readable storage media storing instructions to perform those methods, as in claims 7-9 and 11, respectively (See Hashimoto, claim 17).

Re claims 13-15 and 17, Hashimoto and Saraf disclose the methods of claims 1-2 and 5, respectively; accordingly, they also disclose computer systems implementing those methods, as in claims 13-15 and 17, respectively (See Hashimoto, claim 12).  Furthermore, re claim 13, Hashimoto further discloses a processor set; and a computer readable storage medium; wherein: the processor set is structured, located, connected, and/or programmed to run program instructions stored on the computer readable storage medium (claim 17).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Saraf, further in view of Lueck et al (US 2013/0326206 A1).

Re claim 4, Hashimoto and Saraf disclose the method of claim 1, and Hashimoto further discloses the following:
backing up the first memory segment to a backup disk (Abstract; p. 5, ¶ 80).  The system backs up all the necessary data to the non-volatile memory (which can also be considered a backup disk since it persistently stores copies of the volatile data);
responsive to a reset condition, retrieving the first memory segment from the backup disk (Abstract; p. 5, ¶ 80).  Responsive to a start-up (reset), the system loads the data from the non-volatile memory to the volatile memory using page faults;
storing the first memory segment to the volatile memory according to the layout address table; and (Abstract; p. 5, ¶ 80).  The MMU table (layout address table) is used to determine how to load the data into the volatile memory.

Hashimoto discloses pointers, but does not specifically disclose resuming a process from an instruction pointer.

Lueck discloses resuming the process from an instruction pointer placed prior in time to the reset condition (p. 2, ¶ 20).  The instruction pointer was stored in the flash memory (non-volatile memory) prior to a power-on reset (reset condition), and it is used to resume the processes executing on the processors.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the initialization system of Hashimoto (combined with Saraf) to store an instruction pointer to resume execution after a restart, as in Lueck, because it would be applying a known technique to a known method ready for improvement to yield predictable results.  Hashimoto (combined with Saraf) discloses initializing processes which reload data using page faults, which is ready for the improvement to store an instruction pointer for a process.  Lueck discloses a method of storing an instruction pointer to allow a process to resume after a reset, which is applicable to the process initialization of Hashimoto (combined with Saraf).  It would have been obvious to one having ordinary skill in the art to modify the process initialization of Hashimoto to include the instruction pointer for the processes, because it would yield the predictable result of allowing a process to be resumed from where it left off before the reset.

Re claim 10, Hashimoto, Saraf, and Leuck disclose the method of claim 4; accordingly, they also disclose a computer readable storage medium storing instructions to perform that method, as in claim 10 (See Hashimoto, claim 17).

Re claim 16, Hashimoto, Saraf, and Leuck disclose the method of claim 4; accordingly, they also disclose a computer system implementing that method, as in claim 16 (See Hashimoto, claim 12).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Saraf, further in view of Rawal et al (US 2019/0303028 A1).

Re claim 6, Hashimoto and Saraf disclose the method of claim 1, but do not specifically disclose computing storage requirements for a process container.

Rawal discloses determining a computing storage requirement for a process container; wherein: the memory segments required by the process are based on the determined computing storage requirements (p. 5, ¶ 53-54).  Memory is allocated to application containers (process containers) based on their respective storage requirements.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the memory allocation of Hashimoto (combined with Saraf) to allocate based on computing storage requirements, as in Rawal, because it would be applying a known technique to improve a similar method in the same way.  Hashimoto (combined with Saraf) discloses allocating memory to applications (processes).  Rawal also discloses allocating memory to applications, and has been improved in a similar way to the claimed invention, to perform the allocation based on storage requirements for the applications.  It would have been obvious to one having ordinary skill in the art to modify the memory allocation of Hashimoto (combined with Saraf) to use storage requirements, as in Rawal, because it would yield the predictable improvement of ensuring that allocations have an appropriate amount of allocated memory for their requirements.

Re claim 12, Hashimoto, Saraf, and Rawal disclose the method of claim 6; accordingly, they also disclose a computer readable storage medium storing instructions to perform that method, as in claim 12 (See Hashimoto, claim 17).

Re claim 18, Hashimoto, Saraf, and Rawal disclose the method of claim 6; accordingly, they also disclose a computer system implementing that method, as in claim 18 (See Hashimoto, claim 12).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment
Applicant’s arguments with respect to claims 1-18 dated 02/21/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 7, and 13, Applicant argues that Hashimoto and Saraf do not disclose the claimed invention, because they allegedly do not disclose 
“establishing a divided virtual address space where a first memory region is created in non-volatile memory and a second memory region is created in volatile memory; determining an allocation scheme for the divided virtual address space, according to the set of storage requirements for the process, the allocation scheme determined according to a plurality of memory segments required by the process and based on memory classification by type of memory segment of each memory segment of the plurality of memory segments, the set of storage requirements requiring data memory segments to be stored in non-volatile memory”  In response, Applicant’s argument has been fully considered, but is not deemed persuasive.  Hashimoto discloses marking certain pages necessary for operation of a software program (process performed by an application) according to a classification criteria, dividing pages that should be loaded into a volatile memory (first classification) from those that should remain in non-volatile memory (second classification) (Abstract; Fig. 8).  Saraf discloses classifying memory into ranges (classifications) of text memory and data memory, respectively (col. 5, lines 3-26).  It would have been obvious to modify the classification of Hashimoto, which divides memory addresses between those that are to be loaded into volatile memory, and those that will remain in non-volatile memory based on a classification, such that the classification determines whether the addresses correspond to data memory or text memory, as in Saraf, because Saraf suggests that dividing memory in this way would allow for detection of malicious code that is running in the wrong memory space (col. 5, lines 3-26).

Re claims 3, 4, 6, 9, 10, 12, 16, 16, and 18, Applicant argues that the claims are allowable by virtue of their dependence on claim one of claims 1, 7, and 13, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1, 7, and 13 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 02/21/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 1-18 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Examiner, Art Unit 2132